Citation Nr: 0710737	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.  

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a back disability, 
left leg disability, and scar on the right hand.  

In an August 2006 Decision Review Officer decision, the RO 
granted service connection for a right hand scar and assigned 
a noncompensable evaluation, effective March 25, 2003.  The 
veteran did not subsequently express disagreement with the 
disability rating or effective date assigned in that 
decision.  Thus, this matter has been resolved by a grant of 
the benefit sought, and the issue is not presently on appeal.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The RO scheduled a videoconference hearing for the veteran to 
be held at the RO in January 2007.  The veteran did not 
appear for the hearing.  As of this date, no response has 
been received from the veteran; therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2006).

The issues of entitlement to service connection for a back 
disability and a left leg disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a back disability in a 
November 1976 rating decision.

3.  The evidence received since the November 1976 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability.


CONCLUSION OF LAW

The evidence received since the November 1976 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disability.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
back disability, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.

II.  New and Material

The veteran is seeking service connection for a back 
disability.  He contends that in 1966, while in service, he 
lifted a trailer which fell on his left foot.  Subsequently 
thereafter, he began to experience problems with his back and 
left leg.  He asserts that his current back disability is 
attributable to his active service.

In July 1976, the veteran filed a claim of service connection 
for a back condition.  In a November 1976 rating decision, 
the RO denied service connection for a back condition.  The 
RO concluded that the veteran's back condition was not 
incurred in or aggravated by service.  The veteran submitted 
a notice of disagreement (NOD) regarding this decision; 
however, the RO determined in a May 1978 letter to the 
veteran that the NOD was untimely.  The veteran did not 
subsequently disagree with the RO's May 1978 determination.  
Thus, the November 1976 rating decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for a back disability.  In 
particular, he has submitted the report of a September 2004 
VA Agent Orange examination in which it was specifically 
discussed that the veteran had a history of recurrent back 
pain since 1967.  The Board believes this evidence is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disability.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  To this extent only, 
the benefit sought on appeal is granted.



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disability, the appeal 
to this extent is allowed, subject to further action as 
discussed below.


REMAND

The claims for service connection for a back disability and 
left leg disability require further development before a 
final decision can be made.  There is evidence in the 
veteran's claims file that these disabilities may have arisen 
during his period of honorable military service.  Moreover, 
there is evidence that these conditions continue to persist.

In regard to the veteran's back disability, it is noted that 
service medical records document a 1966 injury to the right 
foot, but there were no complaints of back pain reported at 
the time of that injury.  However, an August 1976 VA 
outpatient treatment report reveals that, after the 1966 
injury to his foot, the veteran also began to experience 
"intermittent episodes of low back pain which has been 
increasing in severity since 1970."  As noted, the veteran 
has submitted recent medical records showing treatment for 
back pain, which he has again reported as having been present 
since service.  

Given the veteran's contentions regarding his back symptoms 
shortly after service, and the medical evidence suggesting a 
current back disability, the Board finds that an examination 
is necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Regarding the claimed left leg disability, the Board notes 
that the veteran submitted a July 2003 private medical 
statement in which a physician explained that the veteran had 
undergone several procedures related to his left leg 
disability.  More specifically, the physician indicated that 
the veteran informed him of the 1966 inservice injury, which 
caused a broken leg and foot.  The physician concluded that 
"[n]ot having access to his army medical records, I can only 
assume that this type of injury could conceivably have been 
the beginning of the medical problems [the veteran] is now 
experiencing."  In light of this statement, the Board finds 
that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

Accordingly, the case is REMANDED for the following 
development:

1.  The AMC should contact the veteran and 
obtain the names and addresses of all health 
care providers where he has received recent 
treatment for his back and left leg 
disabilities.  After receiving this 
information and any necessary releases, the 
RO should contact the named medical providers 
and obtain copies of all related medical 
records.  Regardless of whether or not the 
veteran responds, the RO should obtain his 
most recent VA treatment records.

2.  The AMC should make arrangements for the 
veteran to be afforded an examination to 
determine the nature and likely etiology of 
the back and left leg disability.  The claims 
folder must be provided to the examiner for 
review in conjunction with the examination.  
All studies or tests deemed necessary by the 
examiner should be performed.  The examiner 
should also conduct a thorough examination of 
the veteran's back and left leg, and provide 
a diagnosis for any pathology found.  As to 
any disability found on examination, the 
examiner should be asked to indicate whether 
is it at least as likely as not that such 
disability is related to military service.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
examiner should discuss any pertinent medical 
opinions that have been previously offered 
regarding the etiology of the veteran's left 
leg disability, expressing agreement or 
disagreement therewith and giving reasons for 
such agreement or disagreement.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


